Case: 09-11017     Document: 00511122209          Page: 1    Date Filed: 05/26/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 26, 2010
                                    No. 09-11017 c/w
                                     No. 09-11019                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

DONALD RAY VANDERBILT,

                                                   Defendant-Appellant


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:98-CR-67-2
                              USDC No. 1:09-CR-43-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Donald Ray
Vanderbilt has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967). Vanderbilt has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal.           Accordingly, counsel’s motion for leave to



        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-11017   Document: 00511122209 Page: 2      Date Filed: 05/26/2010
                               No. 09-11017
                             c/w No. 09-11019

withdraw is GRANTED, counsel is excused from further responsibilities herein,
and the APPEALS ARE DISMISSED. See 5 TH C IR. R. 42.2.




                                     2